UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) T QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2010 ¨ TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 000-52007 CHINA PEDIATRIC PHARMACEUTICALS, INC. (Exact name of small business issuer as specified in its charter) Nevada 20-2718075 (State or other jurisdiction of incorporation or organization) (IRS Employer identification No.) 9th Floor, No. 29 Nanxin Street Xi'an, Shaanxi Province People’s Republic of China 710004 (Address of principal executive offices) 86-29-8727-1818 (Registrant’s telephone number, including area code) Indicate by check mark whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesxNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yeso Noo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filero Accelerated filer o Non-accelerated filer o Smaller reporting company x (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act.): Yeso Nox APPLICABLE ONLY TO ISSUERS INVOLVED IN BANKRUPTCY PROCEEDINGS DURING THE PRECEDING FIVE YEARS: Check whether the registrant filed all documents and reports required to be filed by Section l2, 13 or 15(d) of the Exchange Act after the distribution of securities under a plan confirmed by a court. Yes □ No □ APPLICABLE ONLY TO CORPORATE ISSUERS: State the number of shares outstanding of each of the issuer's classes of common equity, as of the latest practicable date: 11,950,288 shares of common stock, $.001 par value, were outstanding as of November 15, 2010. TABLE OF CONTENTS Page PART I Item 1. Financial Statements 3 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operation 4 Item 3. Quantitative and Qualitative Disclosures About Market Risk 13 Item 4. Controls and Procedures 13 PART II Item 1. Legal Proceedings 15 Item 1A. Risk Factors 15 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 15 Item 3. Defaults Upon Senior Securities 15 Item 4. (Removed and Reserved) 15 Item 5. Other Information 15 Item 6. Exhibits 15 SIGNATURES 16 2 PART I – FINANCIAL INFORMATION Item 1.Financial Statements CHINA PEDIATRIC PHARMACEUTICALS, INC CONSOLIDATED FINANCIAL STATEMENTS September 30, 2010 TABLE OF CONTENTS Consolidated Balance Sheets F-1 Consolidated Statements of Income F-2 Consolidated Statements of Cash Flows F-3 Consolidated Statements of Stockholders’ Equity F-4 Notes to Consolidated Financial Statements F-5 - F-16 3 CHINA PEDIATRIC PHARMACEUTICALS, INC. CONSOLIDATED BALANCE SHEETS SEPTEMBER 30, 2, 2009 9/30/2010 12/31/2009 (Unaudited) (Audited Restated) ASSETS Current Assets Cash and cash equivalents $ $ Accounts receivable Other receivable Inventory, net Prepaid expenses Total Current Assets Long-term prepaid expenses Property & equipment, net Goodwill Intangible Assets Total Assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Current Liabilities Accounts payable $ $ Accrued expenses and other payables Trade deposit received Short-term bank loan VAT tax payable Income tax payable Derivative liability Total Current Liabilities Stockholders' Equity Common stock, $ 0.001 per value, 75,000,000 share authorized, 10,280,171 and 8,305,171 shares issued and outstanding at September 30, 2010 and December 31, 2009 Additional paid in capital Statutory reserve Other comprehensive income Retained earnings Total Stockholders' Equity Total Liabilities and Stockholders' Equity $ $ The accompanying notes are an integral part of these consolidated financial statements. F-1 CHINA PEDIATRIC PHARMACEUTICAL, INC. CONSOLIDATED STATEMENTS OF INCOME AND COMPREHENSIVE INCOME (UNAUDITED) Three Months Ended Nine Months Ended 9/30/2010 9/30/2009 9/30/2010 9/30/2009 Sales, net $ Cost of sales Gross profit Selling, general and administrative expense Income from operations Other Income (Expense) Interest income 92 61 92 61 Other income - 16 Derivative expense ) - ) - Interest expense ) Other expense ) Total Other Income (Expense) Income before income taxes Provision for income taxes ) Net income $ Net income for common share Earnings per share - Basis $ Earnings per share - Diluted $ Weighted average common shares outstanding Basis Diluted Net income $ Foreign currency transaction adjustment Comprehensive income $ The accompanying notes are an integral part of these consolidated financial statements. F-2 CHINA PEDIATRIC PHARMACEUTICALS, INC. CONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED) Nine Months Ended 9/30/2010 9/30/2009 Current Assets CASH FLOWS FROM OPERATING ACTIVITIES Net Income $ $ Adjustments to reconcile net income to net cash Provided by operating activities: Depreciation and Amortization Net impairment loss on accounts and other receivables - Written off of prepayment - Derivative expense - (Increase) / decrease in assets: Accounts receivables ) ) Inventory ) ) Prepaid expense ) Other receivable ) ) Due from a related party - Increase / (decrease) in current liabilities: Accounts payable ) Accrued expenses and other payables Due to a related party - Trade deposit received - Value-added tax payable ) Income tax payable ) Net cash provided by operating activities Net cash from financing activities Proceeds from issuance of common stock - Inception of new bank loans - Effect of exchange rate changes on cash and cash equivalents Net change in cash and cash equivalents Cash and cash equivalents, beginning balance Cash and cash equivalents, ending balance $ $ SUPPLEMENTAL DISCLOSURES: Cash paid during the year for: Income tax payments $ $ Interest payments $ $ The accompanying notes are an integral part of these consolidated financial statements. F-3 CHINA PEDIATRIC PHARMACEUTICALS, INC. CONSOLIDATED STATEMENT OF SHAREHOLDERS’ EQUITY (UNAUDITED) Additional Other Total Capital Stock Paid-in Comprehensive Statutory Retained Stockholders Shares Amount Capital Income Reserves Earnings Equity Balance December 31, 2009 $ Foreign currency translation adjustments Issuance of common stock Income for the nine months ended September 30, 2010 Balance September 30, 2010 $ Balance December 31, 2008 $ Foreign currency translation adjustments Transferred to Statutory reserve ) - Stock-based compensation 76 Recapitalization 13 13 Loss for the year ended December 31, 2009 ) ) Balance December 31, 2009 $ The accompanying notes are an integral part of these consolidated financial statements. F-4 CHINA PEDIATRIC PHARMACEUTICALS, INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS SEPTEMBER 30, 2010 (UNAUDITED) Note 1 – ORGANIZATION China Pediatric Pharmaceuticals, Inc. ("the Company") was incorporated on April 20, 2005 in the state of Nevada.The Company was originally incorporated under the name Belford Enterprises, Inc. and changed its name to Lid Hair Studios International Inc. on August 15, 2005.Asia-Pharm Holding Inc. ("Asia-Pharm") was incorporated in British Virgin Islands on June 20, 2008.China Children Pharmaceuticals Co. Limited ("China Children") a wholly owned subsidiary of Asia-Pharm Holdings Inc. was formed on June 27, 2008 under the laws of Hong Kong.Xi'an Coova Children Pharmaceuticals Co., Ltd. ("Xi'an Coova" or "WOFE") is a "wholly owned foreign enterprise" incorporated in People's Republic of China ("PRC").Xi'an Coova is a wholly owned subsidiary of China Children. On September 30, 2009 the Company completed its merger with China Children, a Hong Kong based pharmaceutical manufacturer company in accordance with the Share Exchange Agreement.The Share Exchange Transaction is being accounted for as a reverse acquisition.In accordance with the Accounting and Financial Reporting Interpretations and Guidance prepared by the staff of the U.S. Securities and Exchange Commission, the Company (the legal acquirer) is considered the accounting acquiree and China Children (the legal acquiree) is considered the accounting acquirer for accounting purposes The assets, liabilities and historical operations prior to the share exchange transaction will be those of China Children.Subsequent to the date of Share Exchange Transaction, China Children is deemed to be a continuation of the business of the Company.Therefore post exchange financial statements will include the combined balance sheet of the Company and China Children, the historical operations of China Children and the operations of the Company and China Children from the closing date of the Share Exchange Transaction forward. On August 4, 2008, an Entrustment Management Agreement was entered into between Xi'an Coova and Shaanxi Jiali Pharmaceuticals Co., Ltd. ("Shaanxi Jiali") to which China Children exercises control over the operations and business of Shaanxi Jiali through Xi'an Coova.Pursuant to the Entrustment Management Agreement, China Children receives all net profits and assume all operational losses of Shaanxi Jiali through Xi'an Coova. Xi'an Coova entered into a Management Entrustment Agreement with Shaanxi Jiali and the shareholders of Shaanxi Jiali (the "Management Entrustment Agreement"), in which Shaanxi Jiali and its shareholders agreed to transfer control, or entrust, the operations and management of its business to Xi'an Coova.Under the agreement, Xi'an Coova manages the operations and assets of Shaanxi Jiali, controls all of the cash flows of Shaanxi Jiali through a bank account controlled by Xi'an Coova, is entitled to 100% of earnings of Shaanxi Jiali and, a management fee before tax, and is obligated to pay all payables and loan payments of Shaanxi Jiali.In addition, under the terms of the Management Entrustment Agreement, Xi'an Coova has been granted certain rights which include, in part, the right to appoint and terminate members of Shaanxi Jiali's Board of Directors, hire management and administrative personnel and control decisions relating to entering and performing customer contracts and other instruments.We anticipate that Shaanxi Jiali will continue to be the contracting party under its customer contracts, bank loans and certain other instruments unless Xi'an Coova exercises its option.The agreement does not terminate unless the business of Shaanxi Jiali is terminated or Xi'an Coova exercises its option to acquire all of the assets or equity of Shaanxi Jiali under the terms of the Exclusive Option Agreement. The contractual arrangements completed on August 4, 2008 provide that Xi'an Coova has controlling interest in Shaanxi Jiali as defined by FASB Interpretation No. 46R, "Consolidation of Variable Interest Entities" ("FIN 46R"), an Interpretation of Accounting Research Bulletin No. 51, which requires Xi'an Coova to consolidate the financial statements of Shaanxi Jiali and ultimately consolidate with its parent company, China Children since that date. The outstanding stock of the Company prior to the Share Exchange Transaction will be accounted for at their net book value and no goodwill will be recognized.Details of the shares outstanding upon completion of the Merger are as follows: Pre-Exchange Transaction Common Shares Outstanding: Re-purchase of the Company's shares: ) Reverse stock split (7 pre-shares for 2 post-shares): ) Issuance of the Company's shares for all outstanding shares of China Children: Post-Exchange Transaction Common Shares Outstanding: The Company, through its subsidiary, and exclusive contractual arrangement with Shaanxi Jiali, is engaged in the business of manufacturing and marketing over-the-counter ("OTC") and prescription pharmaceutical products for the Chinese marketplace as treatment for a variety of diseases and conditions. F-5 CHINA PEDIATRIC PHARMACEUTICALS, INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS SEPTEMBER 30, 2010 (UNAUDITED) Note 2 – SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES Basis of Presentation The accompanying consolidated financial statements have been prepared in conformity with accounting principles generally accepted in the United States of America.The Company's functional currency is the Chinese Renminbi; however the accompanying consolidated financial statements have been translated and presented in United States Dollars. Principles of Consolidation The consolidated financial statements include the accounts of the Company, its subsidiary and variable interest entity (“VIE”) for which the Company is the primary beneficiary.All inter-company accounts and transactions have been eliminated in consolidation.The Company has adopted the Consolidation Topic of the FASB Accounting Standards Codification (“ASC 810”) which requires a VIE to be consolidated by a company if that company is subject to a majority of the risk of loss for the VIE or is entitled to receive a majority of the VIE’s residual returns. In determining Shaanxi Jiali is the VIE of Xi'an Coova, the Company considered the following indicators, among others: l Xi'an Coova has the full right to control and administrate the financial affairs and daily operation of Shaanxi Jiali and has the right to manage and control all assets of Shaanxi Jiali.The equity holders of Shaanxi Jiali as a group have no right to make any decision about Shaanxi Jiali’s activities without the consent of Xi'an Coova. l Xi'an Coova was assigned all voting rights of Shaanxi Jiali and has the right to appoint all directors and senior management personnel of Shaanxi Jiali.The equity holders of Shaanxi Jiali possess no substantive voting rights. l Xi'an Coova will provide financial support if Shaanxi Jiali requires additional funds to maintain its operations and to repay its debts. l Xi'an Coova should be paid a management fee equal to Shaanxi Jiali's earning before taxes.If there are no earnings before taxes and other cash expenses, then no fee shall be paid.If Shaanxi Jiali sustains losses, they will be carried over to the next period and deducted from the next management fee.Xi'an Coova should assume all operation risks of Shaanxi Jiali and bear all losses of Shaanxi Jiali.Therefore, Xi'an Coova is the primary beneficiary of Shaanxi Jiali. Foreign Currency Translation The Company’s reporting currency is the U.S. dollar.The Company’s operation in China uses Chinese Yuan Renminbi (CNY) as its functional currency.The financial statements of the subsidiary are translated into U.S. Dollars (USD) in accordance with Statement of Financial Accounting Standards (SFAS) No. 52, “Foreign Currency Translation”, included in the Codification as ASC 830, Foreign Currency Matters.According to the Statement, all assets and liabilities were translated at the current exchange rate, stockholders’ equity are translated at the historical rates and income statement items are translated at the average exchange rate for the period.The resulting translation adjustments are reported under other comprehensive income in accordance with SFAS No. 130, “Reporting Comprehensive Income,” as a component of shareholders’ equity, included in the Codification as ASC 220, Comprehensive Income.Foreign exchange transaction gains and losses are reflected in the income statement.For the nine months ended September 30, 2010 and 2009, the foreign currency translation adjustment to the Company’s comprehensive income was $617,058 and $14,941 respectively.For the three months ended September 30, 2010 and 2009, the foreign currency translation adjustment to the Company’s comprehensive income was $248,839 and $8,059, respectively. Use of Estimates The preparation of financial statements in conformity with generally accepted accounting principles requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period.Actual results could differ from those estimates. F-6 CHINA PEDIATRIC PHARMACEUTICALS, INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS SEPTEMBER 30, 2010 (UNAUDITED) Note 2 – SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (Continued) Comprehensive Income Comprehensive income is defined as the change in equity of a company during a period from transactions and other events and circumstances excluding transactions resulting from investments from owners and distributions to owners.For the Company, comprehensive income for the periods presented includes net income and foreign currency translation adjustments. Contingencies Certain conditions may exist as of the date the financial statements are issued, which may result in a loss to the Company but which will only be resolved when one or more future events occur or fail to occur.The Company’s management and legal counsel assess such contingent liabilities, and such assessment inherently involves an exercise of judgment.In assessing loss contingencies related to legal proceedings that are pending against the Company or unasserted claims that may result in such proceedings, the Company’s legal counsel evaluates the perceived merits of any legal proceedings or unasserted claims as well as the perceived merits of the amount of relief sought or expected to be sought. If the assessment of a contingency indicates that it is probable that a material loss has been incurred and the amount of the liability can be estimated, then the estimated liability would be accrued in the Company’s financial statements.If the assessment indicates that a potential material loss contingency is not probable but is reasonably possible, or is probable but cannot be estimated, then the nature of the contingent liability, together with an estimate of the range of possible loss if determinable and material would be disclosed. Loss contingencies considered to be remote by management are generally not disclosed unless they involve guarantees, in which case the guarantee would be disclosed. There were no contingencies at September 30, 2010 and December 31, 2009. Cash and Cash Equivalents Cash and cash equivalents include cash in hand and cash in time deposits, certificates of deposit and all highly liquid debt instruments with original maturities of three months or less. Accounts Receivable The Company maintains reserves for potential credit losses on accounts receivable.Management reviews the composition of accounts receivable and analyzes historical bad debts, customer concentrations, customer credit worthiness, current economic trends and changes in customer payment patterns to evaluate the adequacy of these reserves.These are no allowances for doubtful accounts as of September 30, 2010 and December 31, 2009. F-7 CHINA PEDIATRIC PHARMACEUTICALS, INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS SEPTEMBER 30, 2010 (UNAUDITED) Note 2 – SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (Continued) Prepaid Expenses Prepaid account is primarily comprised of two factors: advance payments suppliers for goods purchased, and advance payments to R&D organizations for new medicines to be developed and purchased. In December 2007, the Company signed a Medicine Research and Development Agreement with Shaanxi Research Institution of Chinese Traditional Medicine (SRICTM).Pursuant to the terms of the agreement and Supplemental Agreement between the Company and SRICTM, SRICTM must successfully develop and obtain governmental approval for production of five new pediatric medicines, otherwise, the Company is entitled to a full refund of fees.Therefore, the costs paid in connection with these services were not classified as research and development costs, but rather as prepaid expenses.Such advance payments will not be expensed if we do not receive the desired results from SRICTM. A table of the outstanding prepaid expenses as of September 30, 2010 and December 31, 2009 are as follows: Payee Nature 9/30/2010 12/31/2009 Advanced payment to Shaanxi Research Institution of Chinese Shaanxi Research Traditional Medicine Advance payment to Institution of Chinese for five new pediatric R & D organization Traditional Medicine cold medicines $ $ Advance payments to Advance payment to suppliers for goods Suppliers Suppliers purchased Total $ $ Inventories Inventories are valued at the lower of cost (determined on a weighted average basis) or market.The Management compares the cost of inventories with the market value and allowance is made for writing down their inventories to market value, if lower.As of September 30, 2010 and December 31, 2009, inventories consist of the following: 9/30/2010 12/31/2009 Raw materials $ $ Finished goods Provision for obsolescence - ) Total $ $ Property, Plant & Equipment Property and equipment are stated at cost.Expenditures for maintenance and repairs are charged to earnings as incurred; additions, renewals and betterments are capitalized.When property and equipment are retired or otherwise disposed of, the related cost and accumulated depreciation are removed from the respective accounts, and any gain or loss is included in operations.Depreciation of property and equipment is provided using the straight-line method for substantially all assets with estimated lives of: Buildings 30 years Plant and equipment 5-14 years Transportation equipment 5-10 years Office equipment 5-10 years F-8 CHINA PEDIATRIC PHARMACEUTICALS, INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS SEPTEMBER 30, 2010 (UNAUDITED) Note 2 – SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (Continued) As of September 30, 2010 and December 31, 2009, Property, Plant & Equipment consist of the following: 9/30/2010 12/31/2009 Buildings $ $ Plant and equipment Transportation equipment Office equipment Total Accumulated depreciation ) ) $ $ Depreciation expense for the three months ended September 30, 2010 and 2009 were $21,761 and $24,079, respectively.Depreciation expense for the nine months ended September 30, 2010 and 2009 were $64,965 and $81,390, respectively. Goodwill Goodwill represents the excess cost of a business acquisition over the fair value of the net assets acquired.In accordance with the Intangibles, Goodwill and other topic of the FASB Accounting Standard Codification (“ASC 350”), indefinite-life identifiable intangible assets and goodwill are not amortized.Under the provisions of ASC 350, we are required to perform an annual impairment test of our goodwill.Goodwill impairment is determined using a two-step process.The first step of the goodwill impairment test is used to identify potential impairment by comparing the fair value of a reporting unit, which we define as our business segments, with its net book value or carrying amount including goodwill.If the fair value of a reporting unit exceeds its carrying amount, goodwill of the reporting unit is considered not impaired and the second step of the impairment test is unnecessary.If the carrying amount of a reporting unit exceeds its fair value, the second step of the goodwill impairment test compares the implied fair value of the reporting unit's goodwill with the carrying amount of that goodwill.If the carrying amount of the reporting unit's goodwill exceeds the implied fair value of that goodwill, an impairment loss is recognized in an amount equal to that excess.The implied fair value of goodwill is determined in the same manner as the amount of goodwill recognized in a business combination.The fair value of the reporting unit is allocated to all of the assets and liabilities of that unit including any unrecognized intangible assets as if the reporting unit had been acquired in a business combination and the fair value of the reporting unit was the purchase price paid to acquire the reporting unit.Goodwill as of September 30, 2010 and December 31, 2009 is $612,745. Intangible Assets The Company has four proprietary technologies: propriety technology for antioxidant technique, proprietary technology for “liren” capsule, patent-Chinese medicine and production method for skin and gyhecology disease and patent: Chinese medicine and production method for tracheitis.Propriety technology for antioxidant technique was contributed by a shareholder in exchange for shares of the Company’s common stock.Proprietary technology for “liren” capsule was purchased from third party at the price agreed by the Company and the third party.Two patents were purchase from the shareholders at the prices determined by an independent appraiser.These proprietary technologies were acquired for the future use of the Company.We capitalized them as intangible assets as acquired. Intangible assets are amortized using the straight-line method over their estimated period of benefit, ranging from ten to fifty years.Management evaluate the recoverability of intangible assets periodically and take into account events or circumstances that warrant revised estimates of useful lives or that indicate that impairment exists.No impairments of intangible assets have been identified during any of the periods presented.The land use rights will expire in 2056 and 2058.All of the Company’s intangible assets are subject to amortization with estimated lives of: Land use right 50 years Proprietary technologies 10 years F-9 CHINA PEDIATRIC PHARMACEUTICALS, INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS SEPTEMBER 30, 2010 (UNAUDITED) Note 2 – SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (Continued) The components of finite-lived intangible assets are as follows: September 30 December 31, Land use right $ $ Proprietary technologies Total Less: Accumulated amortization ) ) $ $ Amortization expense for the three months ended September 30, 2010 and 2009 were $83,907 and $83,162, respectively. Amortization expense for the nine months ended September 30, 2010 and 2009 were $250,385 and $249,433, respectively. The estimated future amortization expenses related to intangible asset as of September 30, 2010 are as follows:- $ $ Long-Lived Assets The Company accounts for long-lived assets in accordance with Financial Accounting Standards No. 144, “Accounting for the Impairment or Disposal of Long-Lived Assets” (SFAS No. 144), included in the Codification as ASC 360, Property, Plant, and Equipment, which addresses financial accounting and reporting for the impairment or disposal of long-lived assets and supersedes SFAS No. 121, “Accounting for the Impairment of Long-Lived Assets and for Long-Lived Assets to be Disposed Of,” and the accounting and reporting provisions of APB Opinion No. 30, “Reporting the Results of Operations for a Disposal of a Segment of a Business”, included in the Codification as ASC 225, Income Statement.The Company periodically evaluates the carrying value of long-lived assets to be held and used in accordance with ASC 360.ASC 360requires impairment losses to be recorded on long-lived assets used in operations when indicators of impairment are present and the undiscounted cash flows estimated to be generated by those assets are less than the assets carrying amounts.In that event, a loss is recognized based on the amount by which the carrying amount exceeds the fair market value of the long-lived assets.Loss on long-lived assets to be disposed of is determined in a similar manner, except that fair market values are reduced for the cost of disposal. Based on its review, the Company believes that, as of September 30, 2010 and December 31, 2009, there were no significant impairments of its long-lived assets. Fair Value of Financial Instruments Statement of Financial Accounting Standard No. 107, “Disclosures about Fair Value of Financial Instruments”, included in the Codification as ASC 820, Fair Value Measurements and Disclosures, requires that the Company discloses estimated fair values of financial instruments.The carrying amounts reported in the statements of financial position for current assets and current liabilities qualifying as financial instruments are a reasonable estimate of fair value. Value Added Tax Payable The Company is subject to a value added tax rate of 17% on product sales by the People’s Republic of China.Value added tax payable is computed net of value added tax paid on purchases for all sales in the People’s Republic of China. F-10 CHINA PEDIATRIC PHARMACEUTICALS, INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS SEPTEMBER 30, 2010 (UNAUDITED) Note 2 – SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (Continued) Revenue Recognition The Company’s revenue recognition policies are in compliance with the Revenue Recognition Topic of the FASB Accounting Standards Codification ("ASC 605"). Sales revenue is recognized at the date of shipment to customers when a formal arrangement exists, the price is fixed or determinable, the delivery is completed, no other significant obligations of the Company exist and collectability is reasonably assured.Payments received before all of the relevant criteria for revenue recognition are satisfied are recorded as unearned revenue. Advertising Advertising expenses consist primarily of costs of promotion for corporate image and product marketing and costs of direct advertising.The Company expenses all advertising costs as incurred. Advertising costs for the three months ended September 30, 2010 and 2009 were $442,457 and $363,977, respectively.Advertising costs for the nine months ended September 30, 2010 and 2009 were $1,320,324 and $802,365, respectively. Customer rebates Rebates are paid to customers every quarter and we recorded customer rebates as customers earned.They are classified as a reduction of revenue according to ASC 605-55-64.The Company paid rebates to customers for the three months ended September 30, 2010 and 2009 were $840,400 and $489,103 respectively.The Company paid rebates to customers for the nine months ended September 30, 2010 and 2009 were $2,183,941 and $1,324,661 respectively. Income Taxes The Company utilizes SFAS No. 109, “Accounting for Income Taxes”, included in the Codification as ASC 740, Income Taxes, which requires the recognition of deferred tax assets and liabilities for the expected future tax consequences of events that have been included in the financial statements or tax returns.Under this method, deferred income taxes are recognized for the tax consequences in future years of differences between the tax bases of assets and liabilities and their financial reporting amounts at each period end based on enacted tax laws and statutory tax rates applicable to the periods in which the differences are expected to affect taxable income.Valuation allowances are established, when necessary, to reduce deferred tax assets to the amount expected to be realized On January 1, 2007 the Company adopted the provisions of FASB issued Interpretation No. 48 (FIN 48), “Accounting for uncertainty in Income Taxes”, included in the Codification as ASC 740, Income Taxes.The topic addresses the determination of whether tax benefits claimed or expected to be claimed on a tax return should be recorded in the financial statements.Under ASC 740, we may recognize the tax benefit from an uncertain tax position only if it is more likely than not that the tax position will be sustained on examination by the taxing authorities, based on the technical merits of the position.The tax benefits recognized in the financial statements from such a position should be measured based on the largest benefit that has a greater than fifty percent likelihood of being realized upon ultimate settlement. ASC 740 also provides guidance on de-recognition, classification, interest and penalties on income taxes, accounting in interim periods and requires increased disclosures. Statement of Cash Flows In accordance with SFAS No. 95, “Statement of Cash Flows”, included in the Codification as ASC 230, Statement of Cash Flows, cash flows from the Company’s operations are based upon the local currencies.As a result, amounts related to assets and liabilities reported on the statement of cash flows will not necessarily agree with changes in the corresponding balances on the balance sheet. F-11 CHINA PEDIATRIC PHARMACEUTICALS, INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS SEPTEMBER 30, 2010 (UNAUDITED) Note 2 – SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (Continued) Basic and Diluted Earnings Per Share (EPS) Basic EPS is computed by dividing income available to common shareholders by the weighted average number of common shares outstanding for the period.Diluted EPS is similarly computed, except that the denominator is increased to include the number of additional common shares that would have been outstanding if the potential common shares had been issued and if the additional common shares were dilutive. Diluted net earnings per share are based on the assumption that all dilutive convertible shares and stock options were converted or exercised.Dilution is computed by applying the treasury stock method.Under this method, options and warrants are assumed to have been exercised at the beginning of the period (or at the time of issuance, if later), and as if funds obtained thereby were used to purchase common stock at the average market price during the period. Concentration of Credit Risk Financial instruments that potentially subject the Company to concentrations of credit risk are cash, accounts receivable and other receivables arising from its normal business activities.The Company places its cash in what it believes to be credit-worthy financial institutions.The Company has a diversified customer base, most of which are in China.The Company controls credit risk related to accounts receivable through credit approvals, credit limits and monitoring procedures.The Company routinely assesses the financial strength of its customers and, based upon factors surrounding the credit risk, establishes an allowance, if required, for uncollectible accounts and, as a consequence, believes that its accounts receivable credit risk exposure beyond such allowance is limited. Recent Accounting Pronouncements No new accounting pronouncements issued or effective during the fiscal year has had, or is expected to have a material impact on these consolidated financial statements. Note 3 – OTHER RECEIVABLES Other receivables consist of cash advances to employees.As of September 30, 2010 and December 31, 2009, other receivables were $656,081 and $43,305, respectively. Note 4 – COMPENSATED ABSENCES Regulation 45 of the local labour law of the People’s Republic of China (“PRC”) entitles employees to annual vacation leave after 1 year of service.In general, all leave must be utilized annually, with proper notification.Any unutilized leave is cancelled. Note 5 – SHORT-TERM BANK LOAN As of September 30, 2010, the Company had debt as follows: Amount Interest rate Due Short term bank loan $ 0.85845% /per month June 25, 2010, extended until June 25, 2011 The Company uses these loans for working capital purposes.The loan is secured by the factory building of Shaanxi Jiali's Baoji production base.Our anticipated needs for the future are to be negotiated in accordance with manufacturing and operation needs, and market conditions of next year. F-12 CHINA PEDIATRIC PHARMACEUTICALS, INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS SEPTEMBER 30, 2010 (UNAUDITED) Note 6 – INCOME TAXES Pursuant to the PRC Income Tax Laws, the Enterprise Income Tax (“EIT”) is at a statutory rate of 25%.The Company is a high tech enterprise and under PRC Income Tax Laws, it is entitled to a discounted rate of 15%.If the Company were subject to the standard 25% enterprise income tax rate, it would have incurred an additional income tax expense of approximately $702,000 and $328,000 for the nine months ended September 30, 2010 and 2009, respectively.The standard income tax rate would have caused the Company to incur an additional expense of $0.07 and $0.04 per share for the nine months ended September 30, 2010 and 2009, respectively. The following is a reconciliation of income tax expense: For the nine months ended September 30, 2010 International Total Current $ $ Deferred - - Total $ $ For the nine months ended September 30, 2009 International Total Current $ $ Deferred - - Total $ $ Note 7 – COMMITMENTS The Company is committed to pay $447,888, for advertising through November 2010. Note 8 – COMMON STOCK AND WARRANTS Common stock On October 2, 2009, the Company granted 76,600 shares of common stock to employees for services rendered having a fair market value on that date of $16,087 or $0.21 per share, which was the closing price of our common stock on that date. On February 11, 2010, the Company closed a private placement issued 375,000 shares common stock at $4 per share to several investors for total cash consideration of $1,500,000. On April 29, 2010, the Company issued 1,200,000 shares common stock at $2 per share to several investors for total cash consideration of $2,400,000. On June 23, 2010, the Company issued 300,000 shares common stock at $2 per share to several investors for total cash consideration of $600,000. On September 8, 2010, the Company issued 100,000 shares common stock at $2.2 per share to an investor for cash consideration of $220,000. Warrants On August 15, 2009, Kang Xiulan referred a public shell company（Lid Hair Studios International, Inc.）to China Children Pharmaceutical Inc.China Children Pharmaceutical Inc. came to be quoted on the OTCBB successfully through the reverse merger with Lid Hair Studios International, Inc. on September 30, 2009 and changed its name into China Pediatric Pharmaceuticals, Inc.As consideration for the services provided by Kang Xiulan (and in accordance with a warrant placement agreement dated September 30, 2009 between the Company and Kang Xiulan), the Company agreed to issue to Kang Xiulan warrants to acquire 250,000 shares of the Company’s common stock with an exercise price of $3.00 with piggyback warrants to purchase 250,000 shares of the Company’s common stock with an exercise price of $5.00.The warrants will expire on September 30, 2011 and September 30, 2012, respectively. F-13 CHINA PEDIATRIC PHARMACEUTICALS, INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS SEPTEMBER 30, 2010 (UNAUDITED) Note 8 – COMMON STOCK, STOCK OPTION AND COMPENSATION - CONTINUED During the above-mentioned reverse merger process, the Company obtained certain consulting services from IFG Investments Services, Inc., including advising on a merger/acquisition transaction and regulatory filings, and other services and support as requested from IFG.In consideration for the consulting services to be performed by IFG (and in accordance with a warrant placement agreement dated September 30, 2009 between the Company and IFG), the Company agreed to issue to IFG warrants to acquire 600,000 shares of the Company’s common stock with an exercise price of $3.00 with piggyback warrants to purchase 600,000 shares of the Company’s comment stock with an exercise price of $5.00.The warrants will expire on September 30, 2011 and September 30, 2012, respectively The Company also obtained certain public company sector services, including investor relations advisory services.In consideration for the investor relation services provided by China National Information Network (and in accordance with a warrant placement agreement dated September 30, 2009 between the Company and China National Information Network), the Company agreed to issue to China National Information Network the warrants to acquire 400,000 shares of the Company’s common stock with an exercise price of $3.00 with piggyback warrants to purchase 400,000 shares of the Company’s comment stock with an exercise price of $5.00.The warrants will expire on September 30, 2011 and September 30, 2012, respectively Aggregate Total Exercise Price Remaining Life Intrinsic Value Outstanding, December 31, 2009 $ 3.00 - 5.00 1.0 - 2.0 yrs Outstanding, September 30, 2010 Note 9 – DERIVATIVE FINANCIAL INSTRUMENTS The balance sheet caption derivative liabilities consist of the Warrants, issued in to consultants and investor relations in connection with the merger agreements.These derivative financial instruments are indexed to an aggregate of 2,500,000 and 1,250,000 shares of the Company's common stock as of September 30, 2010 and December 31, 2009, respectively, and are carried at fair value.The following tabular presentations set forth information about the derivative instruments for the nine months ended September 30, 2010 and December 31, 2009: For the nine months ended Year ended Derivative income (expense) September 30, 2010 December 31, 2009 Warrant derivative $ ) $ As of As of Liabilities September 30, 2010 December 31, 2009 Warrant derivative $ ) $ ) F-14 CHINA PEDIATRIC PHARMACEUTICALS, INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS SEPTEMBER 30, 2010 (UNAUDITED) Note 9 – DERIVATIVE FINANCIAL INSTRUMENTS (CONTINUED) Freestanding derivative instruments, consisting of warrants are valued using the Black-Scholes-Merton valuation methodology because that model embodies all of the relevant assumptions that address the features underlying these instruments.Significant assumptions used in the Black Scholes models included: conversion or strike prices ranging from $3.00 - $5.00; volatility 105.1 - 128.3% based upon forward terms of instruments; terms-remaining of 1.00 and 2.00 life at September 30 and 1.75 at December 31, 2009; and a risk free rate ranging from 1.61%. Note 10 – STATUTORY RESERVE In accordance with the laws and regulations of the PRC, a wholly-owned Foreign Invested Enterprises income, after the payment of the PRC income taxes, shall be allocated to the statutory surplus reserves and statutory public welfare fund.Prior to January 1, 2006 the proportion of allocation for reserve was 10 percent of the profit after tax to the surplus reserve fund and additional 5-10 percent to the public affair fund.The public welfare fund reserve was limited to 50 percent of the registered capital.Effective January 1, 2006, there is now only one fund requirement.The reserve is 10 percent of income after tax, not to exceed 50 percent of registered capital. Statutory Reserve funds are restricted for set off against losses, expansion of production and operation or increase in register capital of the respective company.Statutory public welfare fund is restricted to the capital expenditures for the collective welfare of employees.These reserves are not transferable to the Company in the form of cash dividends, loans or advances.These reserves are therefore not available for distribution except in liquidation.As of September 30, 2010 and December 31, 2009, the Company had allocated $810,540 to these non-distributable reserve funds. Note 11 – NET INCOME PER SHARE In accordance with FASB ASC Topic 260-1-50, “Earnings per Share”, and SEC Staff Accounting Bulletin No. 98, basic net income or loss per common share is computed by dividing net income or loss for the period by the weighted - average number of common shares outstanding during the period.Under FASB ASC 260-10-50, diluted income or loss per share is computed by dividing net income or loss for the period by the weighted - average number of common and common equivalent shares, such as stock options, warrants and convertible securities outstanding during the period. The following table sets forth the computation of basic and diluted earnings per share of common stock: Three Months Ended Nine Months Ended 9/30/2010 9/30/2009 9/30/2010 9/30/2009 Basic earnings from continuing operations per share: Numerator: Income from operations used in computing basic earnings per share $ Income from operations applicable to common shareholders $ Denominator: Weighted average common shares outstanding Basic earnings per share from continuing operations $ Diluted earnings per share from operations: Numerator: Income from operations used in computing diluted earnings per share $ Income from operations applicable to common shareholders $ Denominator: Weighted average common shares outstanding Weighted average effect of dilutive securities: Shares used in computing diluted net income per share Diluted earnings per share from operations $ F-15 CHINA PEDIATRIC PHARMACEUTICALS, INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS SEPTEMBER 30, 2010 (UNAUDITED) Note 12 – OTHER COMPREHENSIVE INCOME Balances of related after-tax components comprising accumulated other comprehensive income, included in stockholders’ equity, at of September 30, 2010, are as follows: Foreign Accumulated Currency Other Translation Comprehensive Adjustment Income Balance at December 31, 2009 $ $ Change for 2010 Balance at September 30, 2010 $ $ Note 13 – CURRENT VULNERABILITY DUE TO CERTAIN RISK FACTORS The Company’s major operations are carried out in the PRC; therefore the Company is subject to the risks not typically associated with entities operating in the United States of America.Accordingly, the Company’s business, financial condition and results of operations may be influenced by the political, economic and legal environments in the PRC, by the general state of the PRC's economy.All of the following risks may impair the Company’s business operations.If any of the following risks actually occurs, the Company’s business, financial condition or results of operations could be materially adversely affected.In such case, investor may lose all or part of the investment.Additional risks include: l The Company may not be able to adequately protect and maintain its intellectual property. l The Company may not be able to obtain regulatory approvals for its products. l The Company may have difficulty competing with larger and better financed companies in the same sector.New legislative or regulatory requirements may adversely affect the Company's business and operations.The Company is dependent on certain key existing and future personnel. l The Company's growth is dependent on its ability to successfully develop, market, or acquire new drugs.The Company may be subject to product liability claims in the future. l Changes in the laws and regulations in the PRC may adversely affect the Company's ability to conduct its business. l The Company may experience barriers to conducting business due to governmental policy. l Capital outflow policies in the PRC may hamper the Company's ability to remit income to the United States. l Fluctuation of the Renminbi could materially affect the Company's financial condition and results of operations. l The Company may face obstacles from the communist system in the PRC. l The Company may have difficulty establishing adequate management, legal and financial controls in the PRC. l Trade barriers and taxes may have an adverse affect on the Company's business and operations. l There may not be sufficient liquidity in the market for the Company's securities in order for investors to sell their securities. Note 14 – MAJOR CUSTOMERS AND CREDIT RISK Five and Three customers accounted for more than 10% of accounts receivable at September 30, 2010 and December 31, 2009 totalling 53% and 33%, respectively.As of September 30, 2010 and December 31, 2009, five and four vendors were greater than 10% of accounts payable, totalling 75% and 71%, respectively. Three and three customer(s) accounted for 29% and 34% of sales for the three months ended September 30, 2010 and 2009, respectively.Four and four vendors accounted for 59% and 55% of purchases for the three months ended September 30, 2010 and 2009, respectively. One and six customer(s) accounted for 10% and 73% of sales for the nine months ended September 30, 2010 and 2009, respectively.Four and five vendors accounted for 62% and 76% of purchases for the nine months ended September 30, 2010 and 2009, respectively. Note 15 – RESTATEMENT The accompanying consolidated balance sheet and statement of stockholders’ equity for December 31, 2009 have been restated for the following matter: (i) We have restated our financial statements to treat the warrants issued as a derivative liability, see note 9.We previously accounted for the warrants as a component of equity. This restatement had the effect of decreasing our net income by $5,308,274 or $(0.65) per common share. The following table illustrates the restatement. Year Ended December 31, 2009 Net Income Income Per Common Share Net income, as reported $ $ Correction for warrant accounting ) ) Net income, as restated $ ) $ ) Note 16 – SUBSEQUENT EVENT For the nine months ended September 30, 2010, the Company has evaluated subsequent events for potential recognition and disclosure.Except for the following, no significant events occurred subsequent to the end of the reporting period but prior to the filing of this report that would have a material impact on our consolidated financial statements. Subsequent to September 30, 2010, the Company issued 1.47 million shares of common stock to employees as compensation. The Company will record the related compensation expense in the fourth quarter of 2010. Subsequent to September 30, 2010, the Company issued 200,000 shares of common stock for gross proceeds of $440,000. F-16 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations The following discussion of the financial condition and results of operation of the Company for the six months ended September 30, 2010, and 2009, should be read in conjunction with the consolidated financial statements and the notes to those statements that are included elsewhere in this Quarter Report. Some of the information contained in this discussion and analysis or set forth elsewhere in this Report, including information with respect to our plans and strategy for our business and related financing, includes forward-looking statements that involve risks and uncertainties.You should review the “Risk Factors” section of this Report for a discussion of important factors that could cause actual results to differ materially from the results described in or implied by the forward-looking statements contained in the following discussion and analysis. Cautionary Note Regarding Forward-Looking Statements In this quarterly report, references to "China Pediatric," "CPDU," "the Company,", "we," "our," "us," and the Company's variable interest entity, "Shaanxi Jiali," refer to China Pediatric Pharmaceuticals, Inc. We make certain forward-looking statements in this report.Statements concerning our future operations, prospects, strategies, financial condition, future economic performance (including growth and earnings), demand for our services, and other statements of our plans, beliefs, or expectations, including the statements contained under the captions "Management's Discussion and Analysis of Financial Condition and Results of Operations," "Business," as well as captions elsewhere in this document, are forward-looking statements.In some cases these statements are identifiable through the use of words such as "anticipate," "believe," "estimate," "expect," "intend," "plan," "project," "target," "can," "could," "may," "should," "will," "would," and similar expressions.We intend such forward-looking statements to be covered by the safe harbour provisions contained in Section 27A of the Securities Act of 1933, as amended (the "Securities Act") and in Section 21E of the Securities Exchange Act of 1934, as amended (the "Exchange Act").The forward-looking statements we make are not guarantees of future performance and are subject to various assumptions, risks, and other factors that could cause actual results to differ materially from those suggested by these forward-looking statements.Because such statements are subject to risks and uncertainties, actual results may differ materially from those expressed or implied by the forward-looking statements.Indeed, it is likely that some of our assumptions will prove to be incorrect.Our actual results and financial position will vary from those projected or implied in the forward-looking statements and the variances may be material.You are cautioned not to place undue reliance on such forward-looking statements.These risks and uncertainties, together with the other risks described from time to time in reports and documents that we file with the SEC should be considered in evaluating forward-looking statements. The nature of our business makes predicting the future trends of our revenue, expenses and net income difficult.Thus, our ability to predict results or the actual effect of our future plans or strategies is inherently uncertain.The risks and uncertainties involved in our business could affect the matters referred to in any forward-looking statements and it is possible that our actual may differ materially from the anticipated results indicated in these forward-looking statements.Important factors that could cause actual results to differ from those in the forward-looking statements include, without limitation, the following: l the effect of political, economic, and market conditions and geopolitical events; l legislative and regulatory changes that affect our business; l the availability of funds and working capital; l the actions and initiatives of current and potential competitors; l investor sentiment; and l our reputation. We do not undertake any responsibility to publicly release any revisions to these forward-looking statements to take into account events or circumstances that occur after the date of this report.Additionally, we do not undertake any responsibility to update you on the occurrence of any unanticipated events which may cause actual results to differ from those expressed or implied by any forward-looking statements. The following discussion and analysis should be read in conjunction with our consolidated financial statements and the related notes thereto as filed with the SEC and other financial information contained elsewhere in this Report. BUSINESS OVERVIEW Our operations are headquartered in Xi'an, Shaanxi Province, China.We are a profitable, mid-sized Chinese pharmaceutical company that identified, discovers, develops manufactures and distributes both prescription and over-the counter, including both conventional and Traditional Chinese Medicines ("TCMs"), for the treatment of some of the most common ailments and diseases, with pediatric medicine as its focus. 4 We currently have one operating company: Shaanxi Jiali identifies, discovers, develops manufactures and distributes both prescription and over-the counter, including both conventional and Traditional Chinese Medicines ("TCMs"), for the treatment of some of the most common ailments and diseases, with pediatric medicine as its focus.We distribute our high value, branded medicines, both prescription and OTC, through exclusive territory agents who sell our products directly to local pharmacies who in turn sell them to their retail customers. We currently have 26 products that are manufactured by both our in-house production facility and through OEM companies. We intend to further develop the series of products based on the Cooers Brand and designed to target the pediatric medicine market.These products will continue be sold through exclusive territory agents who in turn distribute to local pharmacies in their assigned territories.Shaanxi Jiali intents to further expand its distribution channels by increasing the number of exclusive territory agents.These additional exclusive territory agents will be contracted to distribute Shaanxi Jaili products to local pharmacies in several additional provinces or regions throughout China. We will continue to evaluate and develop additional product candidates, both through our in-house research and development department and working with our research and development partners, to expand our pipeline where we perceive an unmet need and commercial potential.We will face the risk that in developing new products we may spend substantial sums of money and the new products developed may not effectively meet the perceived need or may not be successfully commercialised. With intense price competition among many similar or identical products in the industry, we believe that building brand equity is the primary means to generate and sustain profitable growth in the future.The company intends to focus its brand development efforts on building the Cooers brand name with the intent on it becoming a leading pediatric medicine brand in China. We intend to grow our internal marketing and sales function and increase our relationships with other exclusive territory distributors to expand the distribution and presence of our pharmaceutical products.In expanding market share of our products, we intend to take advantage of our large manufacturing scale and reasonable cost control mechanisms, and our strong sales network.In addition, our goal is to establish our products as a preferred choice for children's medicines in local pharmacies.We hope to add other pharmaceutical products into this channel over the next few years.We may face risks in obtaining adequate quantities of raw materials at reasonable prices in order to meet increased demand for our products that result from any growth.In seeking additional employees, sales representatives, and exclusive territory agents, we will compete with many other established pharmaceutical manufacturers that may have greater resources than we do. RESULTS OF OPERATIONS AND LIQUIDITY AND CAPITAL RESOURCES Results of Operations NET SALES Three Months Ended September 30, % of change "Xianzhi" Series $ % $ 9.14 % 20 % "Cooer" Series % 77.72 % 80 % "Qingsongling" Series % 13.15 % 59 % Others - Total net sales $ % $ 100 % 72 % Nine Months Ended September 30, % of "Xianzhi" Series $ % $ 10.77 % (29 ) % "Cooer" Series % 73.87 % 104 % "Qingsongling" Series % 15.36 % (17 ) % Others - - - Total net sales $ % $ 100 % 80 % During the three and nine months ended September 30, 2010, total net sales increased by approximately $3 million or 72% and $9.1 million or 80% respectively, compared to the same periods of 2009. 5 A significant portion of the increase in sales is derived from an increase in sales for the "Cooer" Series by $2.6 million or 80% and $8.7 million or 104%in the three and nine months ended September 30, 2010, respectively.This was mainly due to the increase in sales volume as demand from customers increased as well as a result of the intensive promotion in 2010. COST OF SALES Three Months Ended September 30, % of change "Xianzhi" Series $ % $ % 35 % "Cooer" Series % % % "Qingsongling" Series % % 15 % Others - Total cost of sales $ % $ % 86 % Nine Months Ended September 30, % of "Xianzhi" Series $ % $ % ) % "Cooer" Series % % % "Qingsongling" Series % % ) % Others % - - % Total cost of sales $ % $ % 93 % Compared to the same periods of 2009, the total cost of sales increased about $1.4 million or 86% and $4.1 million or 93%, in the three and nine months ended September 30, 2010, respectively.This was primarily due to the increase in cost of sales for "Cooer" Series, which is in line with the increase in this product's net sales.The decreases in cost of sales for "Xianzhi" Series and "Qingsongling" Series were mainly due to decreases in these products' net sales.The increase in total cost of sales was primarily due to the increase in average unit costs as a result of an increase in statutory minimum wages for our employees. GROSS PROFIT Three Months Ended September 30, gross profit gross profit % of margin margin change "Xianzhi" Series $ 89 % $ 90
